            Case 1:17-cv-02041-RJL Document 79 Filed 06/19/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                        v.                                     : Case No. 1:17-cv-02041 (RJL)
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X

            JOINT MOTION FOR EXTENSION OF TIME TO FILE A RESPONSE TO
              DEFENDANTS’ MOTION TO COMPEL PLAINTIFFS TO PRODUCE
               DOCUMENTS AND TO FILE A REPLY IN FURTHER SUPPORT

       Plaintiffs Mikhail Fridman, Petr Aven and German Khan respectfully request an

extension of time to and including July 10, 2020 to file their response to Defendants’ Motion to

Compel Plaintiffs’ Production of Their Documents (the “Motion”) (Dkt. 78). Defendants filed

the Motion on June 12, 2020 and Plaintiffs’ response presently is due on June 26, 2020.

Plaintiffs seek additional time to adequately respond to the numerous legal and factual issues

raised in Defendants’ forty-page Motion and 75 accompanying exhibits.

       Defendants respectfully request that if the Court grants the extension requested by

Plaintiffs then Defendants’ time to file a reply be extended to and including July 24, 2020.

Under the present briefing schedule, Defendants’ reply is due on July 3, 2020.

       Counsel for Plaintiffs has conferred with counsel for Defendants regarding the relief

requested herein. Each counsel consents to the relief requested by the other. The Court’s

granting of this motion will not affect any other previously scheduled deadlines in this case. A

Proposed Order is attached.



9660000.4
            Case 1:17-cv-02041-RJL Document 79 Filed 06/19/20 Page 2 of 2




Dated: June 19, 2020                          Respectfully submitted,



 /s/ Joshua A. Levy                                  /s/ Kim Sperduto
 Joshua A. Levy (DC Bar No. 475108)                  Alan S. Lewis (#NY0252)
 Rachel M. Clattenburg (DC Bar No. 1018164)          CARTER LEDYARD & MILBURN LLP
 Zachary Blau (DC Bar No. 1600714)                   2 Wall Street
 LEVY FIRESTONE MUSE LLP                             New York, NY 10005
 1401 K St. NW, Suite 600                            Tel: (212) 732-3200
 Washington, DC 20005                                Fax: (212) 732-3232
 Tel: (202) 845-3215                                 lewis@clm.com
 Fax: (202) 595-8253
 jal@levyfirestone.com                               -and-
 rmc@levyfirestone.com
 zblau@levyfirestone.com                             Kim Sperduto (DC Bar No. 416127)
                                                     SERDUTO THOMPSON & GASSLER PLC
 Counsel for Defendants                              1747 Pennsylvania Avenue, NW, Suite 1250
                                                     Washington, DC 20006
                                                     Tel: (202) 408-8900
                                                     Fax: (202) 408-8910
                                                     ksperduto@stglawdc.com

                                                     Attorneys for Plaintiffs



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of June 2020, I electronically filed and served the
foregoing using the CM/ECF system.

                                                      /s/ Kim Sperduto
                                                      Kim Sperduto




                                                 2

9660000.4
            Case 1:17-cv-02041-RJL Document 79-1 Filed 06/19/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                        v.                                     : Case No. 1:17-cv-02041 (RJL)
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X

                                     PROPOSED ORDER

       Before the Court is the Joint Motion for Extension of Time to File A Response To

Defendants’ Motion To Compel Plaintiffs’ Production of Their Documents And To File A Reply

In Further Support (“Joint Motion to Extend Time”). Upon consideration of the Joint Motion to

Extend Time and mutual consent of counsel, the Court ORDERS that:

       The Joint Motion to Extend Time is GRANTED; and

       Plaintiffs shall file an opposition to Defendants’ Motion to Compel on or before July 10,

2020 and Defendants shall file a reply to Plaintiffs’ opposition on or before July 24, 2020.



                                                     _____________________________
                                                     Richard J. Leon
                                                     United States District Judge




9660055.3
